DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
the comparator comprises a subtractor arranged for providing the comparison signal based on subtracting the target ratio from the frequency ratio; or wherein the comparator comprises a divider arranged for providing the comparison signal based on dividing the frequency ratio by the target ratio, as required by claim 6; 
a calculator arranged for calculating a compensation factor based on the value of one or more of the group of the first phase difference signal, the second phase difference signal, the first frequency ratio and the first division value, wherein the calculator comprises preferably a look-up table; and a redresser arranged for generating the frequency ratio based on redressing a signal based on one or more of the group of the first phase difference signal, the second phase difference signal and the first frequency ratio with the compensation factor, as required by claim 7; 
a selector arranged for selecting one or more of the group of the first phase difference signal, the second phase difference signal and the first frequency ratio based on the value of one or more of the group of the first frequency ratio and the first division value; and wherein the redresser is arranged for generating the frequency ratio based on redressing the selected frequency ratio with the compensation factor, as required by claim 8;
wherein the selector is further arranged for selecting also from the group of the third phase difference signal, the second frequency ratio and the third frequency ratio and also based on the value of one or more of the extended group of the second frequency ratio, the third frequency ratio and the second division value; wherein the calculator is further arranged for calculating the compensation factor based on the value of one or more of the group extended with the third phase difference signal, the second frequency ratio, the third frequency ratio and the second division value; wherein the redresser is arranged for generating the frequency ratio based on redressing the selected frequency ratio with the compensation factor, as required by claim 9;
selecting one of the group of the first frequency ratio, the second frequency ratio and the third frequency ratio, wherein the selected ratio is based on the value of one or more of the group of the first frequency ratio, the second frequency ratio, the third frequency ratio, the first division value and the second division value; or selecting a weighted combination of two or more of the first frequency ratio, the second frequency ratio and the third frequency ratio, wherein the weighted combination is based on the value of one or more of the group of the first frequency ratio, the second frequency ratio, the third frequency ratio, the first division value and the second division value, as required by claim 10;
wherein the selector is arranged for selecting one or more of the limited group of the first phase difference signal, the second phase difference signal and the third phase difference signal; or wherein the calculator is arranged for calculating a compensation factor based on the value of one or more of the limited group of the first division value and the second division value, as required by claim 11;
a scaler arranged for generating a scaled signal, which is the frequency ratio signal scaled by a scaling factor; or a shifter arranged for generating a shifted signal, which is the scaled signal shifted by a shift value; wherein the comparison signal is based on the shifted signal, as required by claim 14; and
wherein the comparator comprises a shifter arranged for generating a shifted signal, which is the scaled signal shifted by a shift value, and the shift value is the offset signal; or further comprising an outer loop filter arranged for generating a filtered comparison signal based on the comparison signal, wherein the filtered comparison signal is indirectly based on the offset signal, as required by claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-12 and 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
a) regarding claim 1:
The limitation, “wherein the oscillator frequency is adapted based on the comparison signal,” was not described in the specification and therefore fails to comply with the written description requirement.  Paragraph [0097] of the specification states, “The PLL takes as input the oscillating signal having an oscillating frequency, which is highly stable. The stability of the oscillating signal may be improved by for example using a crystal oscillator in single mode. The PLL takes further as input a signal setting an element in the PLL for setting the ratio between the input frequency and the output frequency of the PLL. Typically, this signal is a setting for the divider in the feedback loop of the PLL. Other PLL architectures may have other options for setting this ratio. This signal is the comparison signal or a signal based on the comparison signal, as described above.”  Therefore the specification describes using the comparison signal for setting the ration between the input frequency and output frequency of the PLL.  The specification provides no description of adapting the oscillating signal in response to the comparison signal.
b) regarding claim 7:
The limitations, “calculator arranged for calculating a compensation factor based on the value of one or more of the group of the first phase difference signal, the second phase difference signal, the first frequency ratio and the first division value, wherein the calculator comprises preferably a look-up table; and a redresser arranged for generating the frequency ratio based on redressing a signal based on one or more of the group of the first phase difference signal, the second phase difference signal and the first frequency ratio with the compensation factor,” were not described in the specification and therefore fails to comply with the written description requirement. Other than merely repeating the claim language no description was provided for either the calculator or redresser.
c) regarding claim 8:
The limitations, “a selector arranged for selecting one or more of the group of the first phase difference signal, the second phase difference signal and the first frequency ratio based on the value of one or more of the group of the first frequency ratio and the first division value; wherein the redresser is arranged for generating the frequency ratio based on redressing the selected frequency ratio with the compensation factor,” were not described in the specification and therefore fails to comply with the written description requirement. Other than merely repeating the claim language no description was provided for the selector or the redresser.
d) regarding claim 9:
The limitations, “wherein, the selector is further arranged for selecting also from the group of the third phase difference signal, the second frequency ratio and the third frequency ratio and also based on the value of one or more of the extended group of the second frequency ratio, the third frequency ratio and the second division value; wherein the calculator is further arranged for calculating the compensation factor based on the value of one or more of the group extended with the third phase difference signal, the second frequency ratio, the third frequency ratio and the second division value; wherein the redresser is arranged for generating the frequency ratio based on redressing the selected frequency ratio with the compensation factor,” were not described in the specification and therefore fails to comply with the written description requirement. Other than merely repeating the claim language no description was provided for the selector, the calculator or the redresser.
e) regarding claim 10:
The limitations, “selecting one of the group of the first frequency ratio, the second frequency ratio and the third frequency ratio, wherein the selected ratio is based on the value of one or more of the group of the first frequency ratio, the second frequency ratio, the third frequency ratio, the first division value and the second division value; or selecting a weighted combination of two or more of the first frequency ratio, the second frequency ratio and the third frequency ratio, wherein the weighted combination is based on the value of one or more of the group of the first frequency ratio, the second frequency ratio, the third frequency ratio, the first division value and the second division value,” were not described in the specification and therefore fails to comply with the written description requirement. Other than merely repeating the claim language no description was provided for the selector.
f) regarding claim 11:
The limitations, “wherein the selector is arranged for selecting one or more of the limited group of the first phase difference signal, the second phase difference signal and the third phase difference signal; and/or or wherein the calculator is arranged for calculating a compensation factor based on the value of one or more of the limited group of the first division value and the second division value,” were not described in the specification and therefore fails to comply with the written description requirement. Other than merely repeating the claim language no description was provided for the selector, or the calculator.
g) regarding claim 15:
The limitation, “wherein the PLL is arranged for generating the offset signal,” was not described in the specification and therefore fails to comply with the written description requirement.  Paragraphs [0103]-[0107] of the specification describes the PLL 350 as generating the offset signal 355 not the PLL 332 (i.e. the PLL claimed in claim 1) that is part of the controlled oscillator circuit 330.   
h) regarding claims 2, 4-6, 12, 14 and 16-19:
These claims are rejected based on their dependence from claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, 11, 12 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) regarding claim 7:
Claim 7 recites the limitations: "the second resonance frequency" in line 8; and “the second frequency ratio” in line 10.  There is insufficient antecedent basis for these limitations in the claim.
b) regarding claim 9:
Claim 9 recites the limitations: "the third resonance frequency" in line 8; “the third frequency ratio” in line 10; and “the selector” in line 17.  There is insufficient antecedent basis for these limitations in the claim.
c) regarding claim 11:
Claim 11 recites the limitations: "the second division value" in line 5; “the third frequency ratio signal” in line 6; “the selector” in line 7; and “the third phase difference signal” in line 8.  There is insufficient antecedent basis for these limitations in the claim.
d) regarding claim 12:
Claim 12 recites the limitation "the digital-to-analog converter" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
e) regarding claim 16:
Claim 16 recites the limitation "the scaled signal" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
f) regarding claim 17:
The limitations, “a/the reference signal” and “a/the reference frequency” in lines 4 and 5, respectively, are unclear and therefore indefinite.  It is unclear if the limitations are introducing a new signal and frequency or referring to a previous recited signal and frequency.
g) regarding claim 18:
The limitations, “a resonator”, “an oscillator” and “an oscillating signal” in lines 5, 7  and 8, respectively, are unclear and therefore indefinite.  It is unclear if the limitations are introducing a new resonator, oscillator and oscillating signal or referring to the previous recited resonator, oscillator and oscillating signal in claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the scope of the claimed “computer readable medium” encompasses carrier signals. See MPEP 2106.03 II.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 16 and 17 of copending Application No. 17/434,697 (reference application). Although the claims at issue are not identical (they are identical expect the reference application repeats the limitation, “such that instability of the frequency ratio generator loops are prevented”), they are not patentably distinct from each other because the present claims are a broader recitation of the reference application. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use the teachings of claims 14, 16 and 17 of the reference application as general teachings of a method for generating a controlled signal having a controlled frequency as claimed in the present application. The instant claims obviously encompass the claimed invention in the reference application and differ only in terminology.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick O'Neill whose telephone number is (571)270-1677. The examiner can normally be reached Monday- Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK O NEILL/Primary Examiner, Art Unit 2842